Citation Nr: 1805720	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  08-36 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic lymphadenitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 

INTRODUCTION

The Veteran had active service from March 1979 to May 1999.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2009 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.

A Board hearing was conducted via videoconference in March 2015. A transcript of this hearing is contained within the electronic claims file. 

This claim was previously before the Board in July 2015, November 2016, and July 2017 at which time the claim was remanded for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 
  

FINDING OF FACT

The Veteran does not have a diagnosis of continuing lymphadenitis.  Continuing lymphadenitis has not been demonstrated or clinically established in service or at any time since separation from service.


CONCLUSION OF LAW

The criteria for a grant of service connection for chronic lymphadenitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2017).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further to assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran has been afforded VA examinations in conjunction with her appeal. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2017); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). The Board finds the examinations are adequate, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, a discussion of her symptoms as they pertain to the rating criteria, and an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on this issue may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Law and analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2017). Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110 (West 2014). Where competent medical evidence does not establish that the Veteran has a disability; there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service treatment records show that in May 1985, the Veteran was seen for a lump in the left side of her neck.  The assessment was lymphadenitis, left upper cervical chain, etiology unclear, suspect viral origin.  The condition reportedly resolved.  

The Veteran underwent a VA examination in June 1999.  The Veteran reported that lymphadenitis had occurred following upper respiratory infections but that this was no longer a problem.  The examiner noted that there was no lymphadenopathy and no thyroid enlargement.  

A December 2002 treatment record showed no lymphadenopathy.  A March 2003 treatment record noted an enlarged left cervical lymph node.  In December 2003, the Veteran was noted to have mild anemia with lymphocytosis.  An April 2005 treatment record noted that a CT scan of the soft tissues of the neck revealed an enlarged cervical lymph node.  

In March 2009, the Veteran was seen for evaluation of a right posterior lymphadenopathy that was described as intermittent in nature.  

The Veteran was afforded a VA examination in December 2015.  The examiner noted that the Veteran was diagnosed with cervical lymphadenitis (resolved).  By way of history, the examiner stated that the onset was in 1983.  The Veteran related bouts of lymphadenitis in the neck on multiple occasions that would remain enlarged for more than two months.  The condition improved and there were no current symptoms.  Biopsies from 2003 showed no malignancies.  The examiner noted that the Veteran had an anemia condition, for which she had been treated with iron infusions in 2014.  No additional hematologic or lymphatic disorders were found.  

The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale, the examiner stated that the "Veteran had surgical removal of an enlarged cervical lymph node which was found to be essential normal 4/20/05.  There is no lymphadenopathy present at this time.  The Veteran's military records do not support a diagnosis of chronic lymphadenitis."

In a December 2016 addendum opinion, the VA examiner opined that "the Veteran had no disability of the lymph nodes at any point since the inception of this appeal that was incurred during military service and is otherwise etiologically related to the in-service complaints." 

Pursuant to a Board remand, a clarifying opinion was provided in August 2017.  The examiner opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for his opinion, he stated as follows:

There is no current diagnosis of chronic lymphadenitis.  Lymph nodes on occasion enlarge as a reaction to systemic events that would trigger such e.g and upper respiratory infection or a scalp irritation.  This is a normal physiologic response. If a lymph node enlargement is persistent, a biopsy is indicated to rule out malignancy such as lymphoma. Treatment record dated 3/2009 shows a posterior lymphadenopathy that was intermittent in nature. Treatment records dated 4/15/11 show an objective finding small lad right side of neck that was not considered significant by the examiner.  Previous biopsy show reactive lymph node. My examination of 12/14/15 showed no evidence of chronic lymphadenitis.

In this case, the Board finds that the record does not contain a competent lay or medical diagnosis for a chronic lymphadenitis. Although the record shows intermittent lymphadenopathy, the VA examination has noted those instances record and opined that they do not constitute a chronic disorder.  

The Board has considered the Veteran's statements regarding her claimed lymphadenitis.  However, the Veteran has not reported a contemporaneous medical diagnosis and her described symptoms during the course of the appeal have been considered the VA examiner and have been determined not to constitute a chronic disorder.  Although she is competent to provide lay evidence of her symptoms and the Board finds her credible, she is not competent to identify a lymphadenitis, as such a diagnosis requires clinical testing and medical training and knowledge which she does not possess. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).Accordingly, to the extent that her submission of the claim can be construed as a lay assertion of a diagnosis of chronic lymphadenitis, such an assertion is not competent. Therefore, without evidence of a current diagnosis, the Veteran's claim of service connection is denied.


ORDER

Service connection for chronic lymphadenitis is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


